Citation Nr: 1728689	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  15-34 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel
INTRODUCTION

The Veteran served on active duty from December 1964 to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2015 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila.  In January 2016, the Veteran appeared at a hearing before the below-signed Veterans Law Judge; a transcript of that hearing has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In pertinent part of a March 2017 rating decision, the RO granted entitlement to DEA, resulting in a full grant of the benefit sought on appeal.


CONCLUSION OF LAW

As the benefit sought on appeal -entitlement to DEA- has been granted by the RO, there remains no justiciable case or controversy before the Board at this time.  
38  U.S.C.A. §§ 7104 , 7105(d) (5) (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.   In March 2017, after this matter had been certified and transferred to the Board, the RO granted entitlement to DEA, resulting in a full grant of the benefit sought on appeal.  The Veteran has not disagreed with any portion of the March 2017 RO decision.

There is no remaining allegation of error of fact or law in regard to the appealed (March 2015) determination in which the RO denied entitlement to DEA.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2016).  As such, the Board is without jurisdiction to review the appeal, and the issue of entitlement to DEA is now moot.


ORDER

The appeal of the issue of entitlement to DEA is dismissed.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


